Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of amendment filed 03 March 2022 in which claims 1, 6, and 10-17 are amended. Claims 1-20 are currently pending and an office action on the merits follows.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 15, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2005/0225571 by Collins et al. (“Collins”).


rendering, by at least one processor, an image (Collins, image processing unit 24 includes a resolution adjustment unit 34 and a sub-frame generation unit 36. As described below, resolution adjustment unit 34 receives image data 16 for image frame 28 and adjusts a resolution of image data 16 for display on display device 26, and sub-frame generation unit 36 generates a plurality of image sub-frames 30 for image frame 28. More specifically, image processing unit 24 receives image data 16 for image frame 28 at an original resolution and processes image data 16 to increase, decrease, and/or leave unaltered the resolution of image data 16. ¶ [0041]);
producing, by the at least one processor (Collins, image processing unit 24, Figure 1), a first sub-frame of the image (Collins, first sub-frame 301, Figure 2A and 2C), wherein the first sub-frame comprises a first subset of pixels of the image (Collins, pixels 18, Figure 2A); 
displaying the first sub-frame to produce a first displayed image (Collins, display device 26 alternates between displaying first sub-frame 301 in a first position and displaying second sub-frame 302 in a second position spatially offset from the first position. Figure 2C, ¶ [0051]); The first sub-frame 301 is the first displayed image.
producing, by the at least one processor, a second sub-frame of the image (Collins, second sub-frame 302, Figure 2B and 2C), wherein the second sub-frame comprises a second subset of pixels of the image (Collins, pixels 18, Figure 2B), and wherein the second sub-frame is shifted a half-pixel diagonally from the first sub-frame (Collins, display device 26 alternates between displaying first sub-frame 301 in a first position and displaying second sub-frame 302 in a second position spatially offset from the first position. More specifically, display device 26 shifts display of second sub-frame 302 relative to display of first sub-frame 301 by vertical distance 50 and horizontal distance 52. Figure 2C, ¶ [0051]); and 
displaying the second sub-frame to produce a second displayed image after displaying the first sub-frame, wherein the second displayed image is optically shifted a half-pixel diagonally relative to the first displayed image (Collins, display device 26 alternates between displaying first sub-frame 301 in a first position and displaying second sub-frame 302 in a second position spatially offset from the first position. More specifically, display device 26 shifts display of second sub-frame 302 relative to display of first sub-frame 301 by vertical distance 50 and horizontal distance 52. Figure 2C, ¶ [0051]). The second sub-frame is the second displayed image. As shown in figure 2C of Collins, the second sub-frame 302 is shift a half-pixel diagonally from the first sub-frame 301.
As to claim 3, Collins discloses the method wherein the first subset of pixels includes one-fourth of the pixels of the image, and the second subset of pixels includes one-fourth of the pixels of the image (Collins, pixels 18, Figures 2A and 2B). As shown in figures 2A and 2B of Collins, the subsets of pixels include a fourth of the pixels of the image.
As to claim 4, Collins discloses the method wherein the first subset of pixels includes every other pixel in odd rows of pixels of the image (Collins, pixels 18, . As shown in figures 2A and 2B of Collins, the first subset of pixels include a pixels in the odd rows.
As to claim 5, Collins discloses the method wherein the second subset of pixels includes every other pixel in even rows of pixels of the image. (Collins, pixels 18, Figures 2A and 2B). As shown in figures 2A and 2B of Collins, the second subset of pixels include a pixels in the even rows.
As to claim 6, Collins discloses the method further comprising: 
producing a third sub-frame (Collins, first sub-frame 301, Figure 2C) of the image, wherein the third sub-frame comprises a third subset of the pixels of the image (Collins, pixels 18, Figure 2A), and wherein the third sub-frame is shifted a half-pixel up from the second sub-frame (Collins, display device 26 alternates between displaying first sub-frame 301 in a first position and displaying second sub-frame 302 in a second position spatially offset from the first position. More specifically, display device 26 shifts display of second sub-frame 302 relative to display of first sub-frame 301 by vertical distance 50 and horizontal distance 52. Figure 2C, ¶ [0051]); 
displaying the third sub-frame to produce a third displayed image after displaying the second sub-frame, wherein the third displayed image is optically shifted by a half-pixel up relative to the second displayed image (Collins, display device 26 alternates between displaying first sub-frame 301 in a first position and displaying second sub-frame 302 in a second position spatially offset from the first position. More specifically, display device 26 shifts display of second sub-frame 302 relative to display of first sub-frame 301 by vertical distance 50 and horizontal distance ; The third displayed image is the same as the first displayed image which is shifted back a half-pixel up diagonally.
producing a fourth sub-frame of the image (Collins, second sub-frame 302, Figure 2C), wherein the fourth sub-frame comprises a fourth subset of the pixels of the image (Collins, pixels 18, Figure 2A), and wherein the fourth sub-frame is shifted a half-pixel diagonally from the third sub-frame (Collins, display device 26 alternates between displaying first sub-frame 301 in a first position and displaying second sub-frame 302 in a second position spatially offset from the first position. More specifically, display device 26 shifts display of second sub-frame 302 relative to display of first sub-frame 301 by vertical distance 50 and horizontal distance 52. Figure 2C, ¶ [0051]); and 
displaying the fourth sub-frame to produce a fourth displayed image after displaying the third sub-frame, wherein the fourth displayed image is optically shifted by a half-pixel diagonally to display the fourth sub-frame relative to the third display image (Collins, display device 26 alternates between displaying first sub-frame 301 in a first position and displaying second sub-frame 302 in a second position spatially offset from the first position. More specifically, display device 26 shifts display of second sub-frame 302 relative to display of first sub-frame 301 by vertical distance 50 and horizontal distance 52. Figure 2C, ¶ [0051]). Collins teaches the first and second sub-frame are alternately displayed and thus the first and second sub-frame correspond to the third and fourth sub-frames.
As to claim 15, Collins discloses a system (Collins, image display system 10, Figure 1), comprising:
a display (Collins, display device 26, Figure 1); 
a processing unit (Collins, image processing unit 24, Figure 1) configured to: 
render an image (Collins, image processing unit 24 includes a resolution adjustment unit 34 and a sub-frame generation unit 36. As described below, resolution adjustment unit 34 receives image data 16 for image frame 28 and adjusts a resolution of image data 16 for display on display device 26, and sub-frame generation unit 36 generates a plurality of image sub-frames 30 for image frame 28. More specifically, image processing unit 24 receives image data 16 for image frame 28 at an original resolution and processes image data 16 to increase, decrease, and/or leave unaltered the resolution of image data 16. ¶ [0041]);
render a first sub-frame of an image (Collins, first sub-frame 301, Figure 2A and 2C), wherein the first sub-frame comprises a first subset of pixels of the image (Collins, pixels 18, Figure 2A); and 
produce a second sub-frame of the image (Collins, second sub-frame 302, Figure 2B and 2C), wherein the second sub-frame comprises a second subset of pixels of the image (Collins, pixels 18, Figure 2B), and wherein the second sub-frame is shifted a half-pixel diagonally from the first sub-frame (Collins, display device 26 alternates between displaying first sub-frame 301 in a first position and displaying second sub-frame 302 in a second position spatially offset from the first position. More specifically, display device 26 shifts display of second sub-frame 302 relative to display of first sub-frame 301 by vertical distance 50 and horizontal distance 52. Figure 2C, ¶ [0051]); and 
a spatial light modulator (SLM) (Collins, display device 26 includes a light modulator, Figure 1, ¶ [0047]) coupled to the processing unit (Collins, image processing unit 24, Figure 1) and optically coupled to the display, the SLM configured to: 
receive the first sub-frame from the processing unit and project the first sub-frame to the display to produce a first projected image (Collins, display device 26 alternates between displaying first sub-frame 301 in a first position and displaying second sub-frame 302 in a second position spatially offset from the first position. Figure 2C, ¶ [0051]); The first sub-frame is the first projected image.
receive the second sub-frame from the processing unit and project the second sub-frame to the display to produce a second projected image, wherein the second projected image is optically shifted by a half-pixel diagonally relative to the first projected image (Collins, display device 26 alternates between displaying first sub-frame 301 in a first position and displaying second sub-frame 302 in a second position spatially offset from the first position. More specifically, display device 26 shifts display of second sub-frame 302 relative to display of first sub-frame 301 by vertical distance 50 and horizontal distance 52. Figure 2C, ¶ [0051]). The second sub-frame is the second projected image. As shown in figure 2C of Collins, the second sub-frame 302 is shift a half-pixel diagonally from the first sub-frame 301.
As to claim 19, Collins discloses the system wherein the first subset of pixels includes one-fourth of the pixels of the image, and the second subset of pixels includes one-fourth of the pixels of the image (Collins, pixels 18, Figures 2A and . As shown in figures 2A and 2B of Collins, the subsets of pixels include a fourth of the pixels of the image.
As to claim 20, Collins discloses the system wherein the first subset of pixels is arranged in a quincunx arrangement (Collins, System 600 includes quincunx upsampling stage 602, convolution stage 606, and multiplication stage 608. Sub-frame 30H is upsampled by quincunx upsampling stage 602 based on a quincunx sampling matrix, Q, thereby generating upsampled image 604. The dark pixels in upsampled image 604 represent the thirty-two pixels from sub-frame 30H, and the light pixels in upsampled image 604 represent zero values. Sub-frame 30H includes pixel data for two 4x4 pixel sub-frames for two-position processing. The dark pixels in the first, third, fifth, and seventh rows of upsampled image 604 represent pixels for a first 4x4 pixel sub-frame, and the dark pixels in the second, fourth, sixth, and eighth rows of upsampled image 604 represent pixels for a second 4x4 pixel sub-frame. Figure 9, ¶ [0075]). Collins teaches the upsampling to a quincunx sub-frame arrangement.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2005/0225571 by Collins et al. (“Collins”) in view of U.S. Pub. No. 2016/0321980 by Matsumoto (“Matsumoto”).

As to claim 2, Collins does not expressly teach the method comprising displaying the first sub-frame and the second sub-frame at a rate of at least 75 Hertz. Collins does not expressly teach a frame rate for the sub-frames.
Matsumoto detaches a display apparatus comprising displaying the first sub-frame and the second sub-frame at a rate of at least 75 Hertz (Matsumoto, a subframe cycle during which each of the display subframes is displayed may be 120 Hz or greater. ¶ [0041]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Collins’ sub-frame rate to 
Thus, Collins, as modified by Matsumoto, teaches the sub-frames being displayed at a rate of at least 75 Hz.

Claims 7-12, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2005/0225571 by Collins et al. (“Collins”) in view of U.S. Pub. No. 2020/0018965 by Milner-Moore et al. (“Milner”).

As to claim 7, Collins does not expressly disclose the method comprising applying an anti-aliasing filter to the first subset of pixels and the second subset of pixels.
Milner teaches an image processing device applying an anti-aliasing filter to the first subset of pixels and the second subset of pixels (Milner, the apparatus 
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Collins’ filter to include Milner’s anti-aliasing filter because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Milner’s anti-aliasing filter permits improved viewing properties of the displayed image.  This known benefit in Milner is applicable to Collins’ filter as they both share characteristics and capabilities, namely, they are directed to display devices.  Therefore, it would have been recognized that modifying Collins’ filter to include Milner’s anti-aliasing filter would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Milner’s anti-aliasing filter in display devices and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
	Thus, Collins, as modified by Milner, teaches the anti-aliasing filter receiving the successive sub-frame and outputting the filtered sub-frames for a corresponding region.
	As to claim 8, Collins, as modified by Milner, teaches the method comprising applying spatially adaptive anti-aliasing to an edge region of the image (Milner, the apparatus comprises a temporal anti-aliasing processor, and the temporal anti-aliasing filter is operable to receive as input the region of the image in a plurality of successive frames and to output a corresponding region of the image for use as a region of the 
As to claim 9, Collins, as modified by Milner, teaches the method comprising applying the anti-aliasing filter to pixels in the first subset of pixels and the second subset of pixels that are within a fovea region (Milner, the apparatus comprises a temporal anti-aliasing processor, and the temporal anti-aliasing filter is operable to receive as input the region of the image in a plurality of successive frames and to output a corresponding region of the image for use as a region of the output generated image. ¶ [0124]). Milner teaches the anti-aliasing filter applied to the selected region of the image. In addition, the motivation used is the same as in the rejection of claim 7.
As to claim 10, Collins discloses a processing unit (Collins, image processing unit 24, Figure 1) configured to: 
produce a first sub-frame of an image (Collins, first sub-frame 301, Figure 2A and 2C), wherein the first sub-frame comprises a first subset of pixels of the image (Collins, pixels 18, Figure 2A) (Collins, image processing unit 24 includes a resolution adjustment unit 34 and a sub-frame generation unit 36. As described below, resolution adjustment unit 34 receives image data 16 for image frame 28 and adjusts a resolution of image data 16 for display on display device 26, and sub-frame generation unit 36 generates a plurality of image sub-frames 30 for image frame 28. More specifically, image processing unit 24 receives image data 16 for image frame 28 at an ; 
transmit the first sub-frame (Collins, display device 26 alternates between displaying first sub-frame 301 in a first position and displaying second sub-frame 302 in a second position spatially offset from the first position. Figure 2C, ¶ [0051]); 
produce a second sub-frame of the image (Collins, second sub-frame 302, Figure 2B and 2C), wherein the second sub-frame comprises a second subset of pixels of the image (Collins, pixels 18, Figure 2B), and wherein the second sub-frame is shifted a half-pixel diagonally from the first sub-frame (Collins, display device 26 alternates between displaying first sub-frame 301 in a first position and displaying second sub-frame 302 in a second position spatially offset from the first position. More specifically, display device 26 shifts display of second sub-frame 302 relative to display of first sub-frame 301 by vertical distance 50 and horizontal distance 52. Figure 2C, ¶ [0051]); 
transmit the second sub-frame (Collins, display device 26 alternates between displaying first sub-frame 301 in a first position and displaying second sub-frame 302 in a second position spatially offset from the first position. More specifically, display device 26 shifts display of second sub-frame 302 relative to display of first sub-frame 301 by vertical distance 50 and horizontal distance 52. Figure 2C, ¶ [0051]). As shown in figure 2C of Collins, the second sub-frame 302 is shift a half-pixel diagonally from the first sub-frame 301.
Collins does not expressly teach
apply a spatial anti-aliasing filter to the first subset of pixels; 
apply the spatial anti-aliasing filter to the second subset of pixels; 
Milner teaches an image processing device which 
apply a spatial anti-aliasing filter to the first subset of pixels; 
apply the spatial anti-aliasing filter to the second subset of pixels (Milner, the apparatus comprises a temporal anti-aliasing processor, and the temporal anti-aliasing filter is operable to receive as input the region of the image in a plurality of successive frames and to output a corresponding region of the image for use as a region of the output generated image. ¶ [0124]); The anti-aliasing filter of Milner is a spatial filter as it operates in a certain region of the image.
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Collins’ filter to include Milner’s anti-aliasing filter because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Milner’s anti-aliasing filter permits improved viewing properties of the displayed image.  This known benefit in Milner is applicable to Collins’ filter as they both share characteristics and capabilities, namely, they are directed to display devices.  Therefore, it would have been recognized that modifying Collins’ filter to include Milner’s anti-aliasing filter would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Milner’s anti-aliasing filter in display devices and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
	Thus, Collins, as modified by Milner, teaches the anti-aliasing filter receiving the successive sub-frame and outputting the filtered sub-frames for a corresponding region.
processing unit is configured to: 
apply the spatial anti-aliasing filter to pixels within a fovea region in the first subset of pixels and the second subset of pixels (Milner, the apparatus comprises a temporal anti-aliasing processor, and the temporal anti-aliasing filter is operable to receive as input the region of the image in a plurality of successive frames and to output a corresponding region of the image for use as a region of the output generated image. ¶ [0124]). In addition, the motivation used is the same as in the rejection of claim 10.
As to claim 12, Collins, as modified by Milner, teaches the processing unit wherein the spatial anti-aliasing filter is a 3x3 finite impulse response (FIR) filter (Milner, the apparatus comprises a temporal anti-aliasing processor, and the temporal anti-aliasing filter is operable to receive as input the region of the image in a plurality of successive frames and to output a corresponding region of the image for use as a region of the output generated image. ¶ [0124]). Collins teaches the interpolating filter is a 3x3 filter (Collins, Figure 20, ¶ [0196]).  The combination of Collins and Milner teaches the anti-aliasing filter being a 3x3 filter. In addition, the motivation used is the same as in the rejection of claim 10.
As to claim 14, Collins, as modified by Milner, teaches the processing unit wherein the first subset of pixels includes one-fourth of the pixels of the image, and the second subset of pixels includes one-fourth of the pixels of the image (Collins, pixels 18, Figures 2A and 2B). As shown in figures 2A and 2B of Collins, the subsets of pixels include a fourth of the pixels of the image.
processing unit is configured to apply a spatial anti-aliasing filter to the first subset of pixels and to the second subset of pixels.
Milner teaches an image processing device to
apply a spatial anti-aliasing filter to the first subset of pixels and to the second subset of pixels (Milner, the apparatus comprises a temporal anti-aliasing processor, and the temporal anti-aliasing filter is operable to receive as input the region of the image in a plurality of successive frames and to output a corresponding region of the image for use as a region of the output generated image. ¶ [0124]); The anti-aliasing filter of Milner is a spatial filter as it operates in a certain region of the image.
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Collins’ filter to include Milner’s anti-aliasing filter because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Milner’s anti-aliasing filter permits improved viewing properties of the displayed image.  This known benefit in Milner is applicable to Collins’ filter as they both share characteristics and capabilities, namely, they are directed to display devices.  Therefore, it would have been recognized that modifying Collins’ filter to include Milner’s anti-aliasing filter would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Milner’s anti-aliasing filter in display devices and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.

As to claim 17, Collins, as modified by Milner, teaches the system wherein the processing unit applies the spatial anti-aliasing filter to pixels within a fovea region in the first subset of pixels and in the second subset of pixels (Milner, the apparatus comprises a temporal anti-aliasing processor, and the temporal anti-aliasing filter is operable to receive as input the region of the image in a plurality of successive frames and to output a corresponding region of the image for use as a region of the output generated image. ¶ [0124]). Milner teaches the anti-aliasing filter applied to the selected region of the image. In addition, the motivation used is the same as in the rejection of claim 16.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2005/0225571 by Collins et al. (“Collins”), in view of U.S. Pub. No. 2020/0018965 by Milner-Moore et al. (“Milner”), and in further view of U.S. Pub. No. 2016/0321980 by Matsumoto (“Matsumoto”).

As to claim 13, Collins, as modified by Milner, does not expressly teach the processing unit where the processing unit transmits the first sub-frame and the second sub-frame to a spatial light modulator (SLM) at a rate of at least 75 Hz. Collins does not expressly teach a frame rate for the sub-frames.
Matsumoto detaches a display apparatus comprising where the processing unit transmits the first sub-frame and the second sub-frame to a spatial light modulator (SLM) at a rate of at least 75 Hz (Matsumoto, a subframe cycle during which each of the display subframes is displayed may be 120 Hz or greater. ¶ [0041]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Collins’ sub-frame rate to include Matsumoto’s frame rate because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Matsumoto’s frame rate permits improved display response with increased frame rate.  This known benefit in Matsumoto is applicable to Collins’ sub-frame rate as they both share characteristics and capabilities, namely, they are directed to display devices.  Therefore, it would have been recognized that modifying Collins’ sub-frame rate to include Matsumoto’s frame rate would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Matsumoto’s frame rate in display devices and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
Thus, Collins, as modified by Milner and Matsumoto, teaches the sub-frames being displayed at a rate of at least 75 Hz.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2005/0225571 by Collins et al. (“Collins”) in view of U.S. Pub. No. 2016/0321980 by Matsumoto (“Matsumoto”).

wherein the SLM is configured to project the first sub-frame and the second sub-frame at a rate of at least 75 Hz. Collins does not expressly teach a frame rate for the sub-frames.
Matsumoto detaches a display apparatus comprising wherein the SLM is configured to project the first sub-frame and the second sub-frame at a rate of at least 75 Hz (Matsumoto, a subframe cycle during which each of the display subframes is displayed may be 120 Hz or greater. ¶ [0041]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Collins’ sub-frame rate to include Matsumoto’s frame rate because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Matsumoto’s frame rate permits improved display response with increased frame rate.  This known benefit in Matsumoto is applicable to Collins’ sub-frame rate as they both share characteristics and capabilities, namely, they are directed to display devices.  Therefore, it would have been recognized that modifying Collins’ sub-frame rate to include Matsumoto’s frame rate would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Matsumoto’s frame rate in display devices and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
Thus, Collins, as modified by Matsumoto, teaches the sub-frames being displayed at a rate of at least 75 Hz.

Response to Arguments
Applicant's arguments filed 03 March 2022 have been fully considered but they are not persuasive. 

Applicant’s representative asserts on pages 6-8 of remarks, Collins does not teach the amended limitations of the claims. 
The Office respectfully disagrees with this assertion and submits that the cited prior art does teach these amended limitations. As shown in the rejection above, Collins teaches the rendering of an image by an image processing unit which adjusts the received image data to generate a plurality of image sub-frames (Collins, ¶ [0041]). Collins continues to teach the alternating display of the sub-frames which are half-pixel shifted diagonally to produce an image (Collins, Figures 2A-2C). Thus, the cited prior art does teach the amended limitations.
Applicant’s representative asserts on page 8 of remarks, the cited prior art of Milner and Collins does not teach the spatial anti-aliasing filter for the subsets of pixels.
The Office respectfully disagrees with this assertion and submits the rejection above. As shown in the rejection Milner teaches a region (spatial) based anti-aliasing filter for the images of the plurality of successive frames to be output for display (Milner, ¶ [0124]). Thus, Collins, as modified by Milner, teaches a spatial anti-aliasing filter utilized in producing an image for the sub-frame.
Applicant’s representative asserts on pages 8-10 of remarks, the claims are allowable and a notice of allowance should be sent.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/           Primary Examiner, Art Unit 2691